Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
1.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-4 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Zhu Taiwan Patent (TWM446366U), hereinafter “Zhu”

Wherein, one side of the mouse is provided with a stylus accommodating slot, the stylus accommodating slot is arranged on the holding part and the control part, and one end of the stylus accommodating slot is formed on the holding part. The opening allows the stylus to be accommodated through the stylus storage slot, thereby achieving the purpose of easy to carry the stylus. [Zhu para 0009 and see Figs. 1-3]

Regarding claim 2 Zhu teaches everything above (see Claim 1).  In addition Zhu teaches wherein internal threads are formed on an inner wall of the housing space of the mouse, external threads are formed on a surface of a pen shaft of the stylus pen, and the external threads of the stylus pen are screwed into the internal threads of the mouse. the stylus storage slot 14 is Horizontally arranged at the bottom end of the holding portion 11,and the stylus receiving slot 14 forms an open notch. The notch forms a C-shaped notch when viewed from the side. When the stylus 2 is inserted, the touch The pen 2 can still be stored in the stylus storage slot 14 and when taken out in the reverse direction, the open notch structure can be provided to allow the user to take out the stylus 2. [Zhu para 0014]

When the stylus is inserted, it first contacts with the buckle element and squeezes the elastic element. When the user squeezes the stylus to the bottom of the stylus storage slot, the buckle element is buckled and fixed to the touch pen. The stylus accommodating slot makes it possible to store and fix the stylus; when removing the stylus, squeeze the stylus again, and the buckle element will act in reverse to achieve the purpose of removing the stylus. [Zhu para 0010]

Regarding claim 4 Zhu teaches everything above (see Claim 1).  In addition Zhu teaches wherein one or more leaf springs are disposed on an inner wall of the housing space of the mouse, and the leaf springs of the mouse elastically clamp the stylus pen when the stylus pen is placed inside the housing space. Please refer to Figure 6, which is a three-dimensional schematic diagram of another implementation structure of the stylus storage structure; the stylus storage slot 14 is provided with an elastic reciprocating fixing mechanism 15 which includes an elastic element 151 and The buckle component 152 connected to the elastic element 151 and buckled and fixed in the stylus storage slot. [Zhu para 0016]

Regarding claim 10 Zhu teaches everything above (see Claim 1).  In addition Zhu teaches wherein the housing space is provided at the lower side of the mouse, the The mouse includes a grip portion 11 and a control portion 12 connected to the grip portion 11. The grip portion 11 is provided for the user to hold and operate and control A click element 13 is connected to the portion 12, wherein a stylus storage slot 14 is provided on one side of the mouse 1, and the stylus storage slot 14 is provided on the holding portion 11 and the control portion 12, and An opening 141 is formed on the holding portion 11 at one end of the stylus receiving slot 14, and the stylus 2 can be accommodated by the stylus receiving slot 14, thereby achieving the purpose of easy carrying the stylus. [Zhu para 0012]

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu and Chang et al., US Patent Application (20190064943), hereinafter “Chang”

Regarding claim 5 Zhu teaches everything above (see Claim 1).  In addition Zhu does not teach but Chang teaches wherein the length of the stylus pen is adjusted by means of pressing. the stylus of the invention, the structural interference between the driving element and the first pen barrel and the structural interference between the driving element and the second pen barrel can be released by means of the pressing-actuation manner, such that the actuating element can be pushed by the first elastic element to move relative to the first pen barrel and drive the second pen barrel to move relative to the first pen barrel, thereby extending the overall length of the stylus. By contrast, the user can make the overall length of the stylus return to the initiate length by means of the pressing-actuation manner. Thus, the stylus of the invention can be more flexible in operation. Moreover, the user can adjust the overall length of the stylus based on personal demands, so as to obtain better holding experience in operation [Chang para 0035]

Zhu discloses a creation is about a storage structure that can contain a stylus, and particularly refers to a structure that can be used on a mouse or a keyboard, each has a stylus storage slot, and can contain a stylus.
Chang discloses a stylus including a pen rod, a first pen barrel, a second pen barrel, a driving element, and an actuating element is provided. The first pen barrel has a first end portion, a second end portion, and a first engagement slot located at the 
Prior to the effective date of the invention it would have been obvious to combine the teachings of Zhu and Chang.  Chang improves Zhu stylus by allowing it to change its length to better fit within the body of the mouse.

8.	Claim 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu and Bathiche US Patent Application (20080165163), hereinafter “Bathiche”

Regarding claim 6 Zhu teaches everything above (see Claim 1).  In addition Zhu does not teach but Bathiche teaches wherein the stylus pen comprises a battery disposed inside a pen shaft of the stylus pen and a switch disposed at a side edge of the pen shaft of the stylus pen, the battery supplies power to the stylus pen, and when the stylus pen is placed inside the housing space, an inner wall of the housing space of the mouse presses the switch, and the pressed switch cuts off the power supplied by the battery to the stylus pen. hybrid pointing device 80, according to another illustrative embodiment that includes digital pen 82 and cradle 84. Digital pen 82 includes light sensor 86 and laser emitter 88 disposed at a distal end thereof. A battery 85, such as a rechargeable lithium ion battery, for example, provides power to digital pen 82, and to cradle 84 through electrical contacts 87. Cradle 84 also has two buttons, 94 and 95, which are in communicative connection with control circuitry 91 and tracking engine 93. [Bathiche para 0020] In one illustrative embodiment, for example, a magnet may be mounted on either digital pen 12 or cradle 14, and a magnetically activated switched mounted on the other of the two bodies at a position adjacent to the position of the magnet, when the digital pen 12 becomes docked in the cradle 14 [Bathiche para 0018] Cradle 84 may be powered by its own small battery, by energy inductively received from depression of buttons or other manual manipulation by a user during ordinary usage, by energy received from digital pen 82, or any combination of these or other sources, in various embodiments. The battery of cradle 84 may be rechargeable from digital pen 82, according to one embodiment. [Bathiche para 0022]

Zhu discloses a creation is about a storage structure that can contain a stylus, and particularly refers to a structure that can be used on a mouse or a keyboard, each has a stylus storage slot, and can contain a stylus.
Bathiche discloses a novel hybrid pointing device combines elements of both a digital pen and a mouse, to collect the advantages of both types of devices in a single user input device. The hybrid input pointing device includes both a digital pen and a cradle. The cradle has a docking bay in which the digital pen can be docked, with an unobstructed path between the electromagnetic tracking signal receptor and a tracking 
Prior to the effective date of the invention it would have been obvious to combine the teachings of Zhu and Bathiche.  Bathiche improves Zhu’s stylus by allowing it to to be recharge a battery of a stylus within the body of the mouse.

Regarding claim 7 Zhu teaches everything above (see Claim 1).  In addition Zhu does not teach but Bathiche teaches wherein an electrical contact is disposed on an inner wall of the housing space of the mouse, an electrical contact is disposed on a surface of a pen shaft of the stylus pen, and when the stylus pen is placed inside the housing space to make the electrical contact of the mouse and the electrical contact of the stylus pen electrically connected, the stylus pen is charged by a computer system through the mouse, or the stylus pen is charged by a battery in the mouse, wherein the electrical contact of the mouse and the electrical contact of the stylus pen are special contacts or USB normative contacts. hybrid pointing device 80, according to another illustrative embodiment that includes digital pen 82 and cradle 84. Digital pen 82 includes light sensor 86 and laser emitter 88 disposed at a distal end thereof. A battery 85, such as a rechargeable lithium ion battery, for example, provides power to digital pen 82, and to cradle 84 through electrical contacts 87. Cradle 84 also has two buttons, 94 and 95, which are in communicative connection with control circuitry 91 and tracking engine 93. [Bathiche para 0020] In one illustrative embodiment, for example, a magnet may be mounted on either digital pen 12 or cradle 14, and a magnetically activated switched mounted on the other of the two bodies at a position adjacent to the position of the magnet, when the digital pen 12 becomes docked in the cradle 14 [Bathiche para 0018]

Regarding claim 8 Zhu and Bathiche teach everything above (see Claim 7).  In addition Bathiche teaches wherein when the stylus pen is inserted into the housing space and the electrical contact of the mouse is electrically connected to the electrical contact of the stylus pen, the mouse or a Bluetooth module of the stylus pen sends a mode switching signal to instruct a computer system to switch from a first mode to a second mode of a man-machine operation graphical interface, and when the stylus pen is removed from the housing space, the mouse or the Bluetooth module of the stylus pen sends the mode switching signal to instruct the computer system to switch from the second mode to the first mode of the man-machine operation graphical interface. Tracking engine 93 is configured as a relative tracking engine, in this embodiment, although digital pen 82 is also capable of sensing a reflected light signal from up to a maximum height above the reflecting surface that may be much higher than its docked height when docked in cradle 84. The maximum height is still likely to be higher than would be encountered with normal writing-style usage by a user using the digital pen 82 by itself in a pen-style usage mode [Bathiche para 0024]

Regarding claim 9 Zhu and Bathiche teach everything above (see Claim 7).  In addition Bathiche teaches wherein when the stylus pen is inserted into the housing space and the electrical contact of the mouse is electrically connected to the electrical contact of the stylus pen, the USB contact of the mouse is electrically connected to one of the following computer systems: a Windows system, a Mac system, and an Android system, and a stylus pen operation protocol or an item is written into a memory of the stylus pen by software in the computer system or firmware of the mouse through the electrical contact of the mouse and the electrical contact of the stylus pen. Embodiments are operational with numerous other general purpose or special purpose computing system environments or configurations. Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with various embodiments include, but are not limited to, personal computers, server computers, hand-held or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputers, mainframe computers, telephony systems, distributed computing environments that include any of the above systems or devices, and the like. [Bathiche para 0032] Some embodiments are designed to be practiced in distributed computing environments where tasks are performed by remote processing devices that are linked through a communications network. In a distributed computing environment, program modules are located in both local and remote computer storage media including memory storage devices. [Bathiche para 0032]

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MICHAUD whose telephone number is (571)270-3981.  The examiner can normally be reached on 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ROBERT J MICHAUD/Examiner, Art Unit 2694